        Case 3:15-cv-00675-JBA Document 1650 Filed 09/18/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        September 18, 2020
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


           ORDER GRANTING RELEASE OF FUNDS FOR WELL PUMP REPAIR

       Relief Defendants filed this Emergency Motion for Release of Funds for repair to the

well pumping system at 505 North Street, Greenwich, Connecticut, their primary home.

(Emergency Mot. for Release of Funds [Doc. # 1643].) Both the SEC and the Receiver oppose

the Motion. (SEC’s Mem. in Opp. [Doc. # 1644]; Receiver’s Mem. in Opp. [Doc. # 1646].) The

SEC argues that the invoice, (Invoice, Ex. 1 to Emergency Mot. for Release of Funds [Doc. #

1643-1]), may be inauthentic or otherwise unreliable and maintains that releasing the funds

will not preserve any asset used to secure the judgment since the home was posted as a

criminal bond, (SEC’s Mem. in Opp.). The Receiver argues both that releasing the funds does

not advance the interests of the Receivership Estate since the home is not used to secure the

civil judgment and that Relief Defendants have not explained why Ms. Ahmed’s monthly

allowance of $8,676 cannot cover some or all of the costs associated with replacing the well
        Case 3:15-cv-00675-JBA Document 1650 Filed 09/18/20 Page 2 of 3




pumping system. (Receiver’s Mem. in Opp.) Relief Defendants reply that fixing the well is

necessary to maintain the Ahmed family’s access to water in their home, that Ms. Ahmed

attests that Mr. Thron previously perform work at her home, that the invoice is authentic

and reliable, that her monthly allowance is insufficient to meet this expense, and that the

Court has frozen assets well in excess of the judgment amount. (Reply [Doc. # 1648.])

       The Court finds that the requested $32,109.26 is necessary for the health of Relief

Defendants. A one-time release in this relatively small amount is unlikely to compromise the

security of the judgment against the Defendant. Notwithstanding the SEC’s electronic

research regarding Mr. Thron and AquaSentry Systems and the absence of a sworn affidavit

from Ms. Ahmed regarding her prior experiences with Mr. Thron, it is evident that Mr. Thron

is genuine as is the invoice phone number. (SEC’s Mem. in Opp.) The invoice format appears

consistent with that of small businesses and not obviously fraudulent, (see Invoice, Ex. 1),

and Ms. Ahmed represents that Mr. Thron has been “servicing [the home] for many years”

and “has always been professionally competent and reliable,” (Reply). Moreover, the SEC’s

finding that the phone number identified on the invoice is associated with Acquisition

Control Services, (SEC’s Mem. in Opp.), which Ms. Ahmed asserts is the parent company of

AquaSentry, (Reply), lends further credibility to the invoice.

       For the foregoing reasons, Relief Defendants’ Motion for Release of Funds is

GRANTED and the Court directs the Receiver to release $32,109.26 in two payments of

$16,054.63 each to AquaSentry Water Systems at P.O. Box 106 Riverside, Connecticut 06878,

the first as down payment and the second following satisfactory completion of the well pump

repair work. As with previous releases of funds from the asset freeze, the Receiver shall

determine which assets should be used to make the payment and shall inform the Court and

the parties of his determination.



                                           IT IS SO ORDERED.


                                              2
Case 3:15-cv-00675-JBA Document 1650 Filed 09/18/20 Page 3 of 3




                                 ___________________/s/_____________________________

                             Janet Bond Arterton, U.S.D.J.

             Dated at New Haven, Connecticut this 18th day of September 2020.




                                3
